                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AUGUSTUS SIMMONS,                                     )
                                                      )
         Plaintiff                                    )        Case No. 2:17-cv-00996
                                                      )
vs.                                                   )
                                                      )        RICHARD A. LANZILLO
R. GILMORE, ET AL.,                                   )        UNITED STATES MAGISTRATE JUDGE
                                                      )
         Defendants                                   )
                                                      )        OPINION AND ORDER ON
                                                      )        PLAINTIFF’S MOTIONS
                                                      )        TO COMPEL [ECF No. 52, ECF No. 55]
                                                      )
                                                      )        PLAINTIFF’S MOTION FOR
                                                      )        CONFERENCE [ECF No. 53]


         Plaintiff Augustus Simmons, a prisoner in the custody of the Pennsylvania Department of

Corrections, has initiated the instant civil case against various Defendants. See ECF No. 4. The

incidents relevant to Simmons’ case are claimed to have taken place at the State Correctional

Institution at Forest.

         Now pending before the Court is Simmons’ “Motion to Compel Discovery of Plaintiff’s

Second Request for Production of Documents in Civil Action No. 17-996.” ECF No. 55. For

the reasons that follow, the motion will be DENIED. 1 Simmons has not demonstrated that the

Defendants improperly withheld responsive materials. Furthermore, the Defendants have made a



1
  Simmons has also filed two additional motions: a motion to compel discovery response (ECF No. 52) and a motion
for preliminary conference (ECF No. 53), both of which are DENIED. The motion to compel is denied as repetitive
of the motion to compel filed at ECF No. 55. The motion for preliminary conference is construed as a motion
requesting a settlement conference. Here, Simmons states that he “is interested in settling this matter and would like
a [sic] opportunity to communicate such with the defendants in a preliminary conference.” ECF No. 53, ¶ 1. The
motion is denied at this time. However, the Plaintiff is directed to send a detailed settlement proposal stating what
he believes would be necessary to resolve the remaining claims to Counsel for the Defendants. Upon receipt of the
Plaintiff’s proposal, Counsel for the Defendant is to notify the Court whether the Defendants will join in Plaintiff’s
request for a settlement conference.

                                                          1
compelling showing that their responses balanced Simmons’ interest in receiving relevant,

responsive information with the Department’s interest in not needlessly disclosing sensitive

materials that implicate important institutional security interests, or otherwise responding more

fulsomely to discovery requests that seek information that is irrelevant to the claims in the case,

or which are unduly burdensome.

I.     Standard of Review – Motions to Compel

       If a party believes in good faith that another party has failed to respond adequately or

appropriately to a discovery request, he may move for an order compelling disclosure or

discovery. Federal Rule of Civil Procedure 37(a)(1). The rule specifically permits a party to file

a motion to compel the production of documents. Fed. R. Civ. P. 37(a)(3)(iv). In this case,

Simmons is seeking to compel further responses to document requests that he has propounded to

the Department in support of his claims.

       Rule 26(b), in turn, generally defines the scope of discovery permitted in a civil action,

and prescribes certain limits to that discovery. That rule provides as follows:

               (b) Discovery Scope and Limits.

                       (1) Scope in General. Unless otherwise limited by court
                       order, the scope of discovery is as follows: Parties may
                       obtain discovery regarding any nonprivileged matter that is
                       relevant to any party’s claim or defense and proportional to
                       the needs of the case, considering the importance of the
                       issues at stake in the action, the amount in controversy, the
                       parties’ relative access to relevant information, the parties’
                       resources, the importance of the discovery in resolving the
                       issues, and whether the burden or expense of the proposed
                       discovery outweighs its likely benefit. Information within
                       this scope of discovery need not be admissible in evidence
                       to be discoverable.

Fed. R. Civ. P. 26(b)(1). Evidence is considered to be “relevant ‘if it has any tendency to make a

fact more or less probable that it would be without the evidence’ and ‘the fact is of consequence

                                                 2
in determining the action.’” In re Suboxone (Buprenorphine Hydrochloride & Naloxone)

Antitrust Litig., 2016 WL 3519618, at *3 (E.D. Pa. June 28, 2016) (quoting Fed. R. Evid. 401).

Rulings regarding the proper scope of discovery, and the extent to which further discovery

responses may be compelled, are matters committed to the court’s judgment and discretion.

Robinson v. Folino, 2016 WL 4678340, at *2 (W.D. Pa. Sept. 7, 2016) (citation omitted); see

also Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). “This far-reaching

discretion extends to rulings by United States Magistrate Judges on discovery matters. In this

regard: District courts provide magistrate judges with particularly broad discretion in resolving

discovery disputes.” Cartagena v. Service Source, Inc., 328 F.R.D. 139, 143 (M.D. Pa. Sept. 6,

2018) (citing Farmers & Merchs. Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D.

572, 585 (D.N.J. 1997)).” 2

         Although decisions relating to the scope of discovery rest with the Court’s discretion, that

discretion is nevertheless limited by the scope of Rule 26 itself, which reaches only

“nonprivileged matter that is relevant to any party’s claim or defense.” Accordingly, “[t]he

Court’s discretion in ruling on discovery issues is therefore restricted to valid claims of relevance

and privilege.” Robinson, 2016 WL 4678340, at *2 (citing Jackson v. Beard, 2014 WL

3868228, at *5 (M.D. Pa. Aug. 6, 2014) (“[a]lthough the scope of relevance in discovery is far




2
  “District courts provide magistrate judges with particularly broad discretion in resolving discovery disputes. See
Farmers & Merchs. Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585 (D.N.J. 1997). When a
magistrate judge’s decision involves a discretionary [discovery] matter ..., “courts in this district have determined
that the clearly erroneous standard implicitly becomes an abuse of discretion standard.” Saldi v. Paul Revere Life
Ins. Co., 224 F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United States, 943 F. Supp. 501, 502 (E.D.
Pa. 1996)). Under that standard, a magistrate judge’s discovery ruling “is entitled to great deference and is
reversible only for abuse of discretion.” Kresefky v. Panasonic Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J.
1996); see also Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45 (N.D.N.Y. 1999) (holding that
discovery rulings are reviewed under abuse of discretion standard rather than de novo standard); EEOC v. Mr. Gold,
Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a magistrate judge's resolution of discovery disputes
deserves substantial deference and should be reversed only if there is an abuse of discretion).” Halsey v. Pfeiffer,
2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

                                                          3
broader than that allowed for evidentiary purposes, it is not without its limits... . Courts will not

permit discovery where a request is made in bad faith, unduly burdensome, irrelevant to the

general subject matter of the action, or relates to confidential or privileged information”)). See

also Mercaldo v. Wetzel, 2016 WL 5851958, at *4 (M.D. Pa. Oct. 6, 2016); Smith v. Rogers,

2017 WL 544598 (W.D. Pa. Feb. 9, 2017).

        Simmons, as the moving party, “bears the initial burden of showing the relevance of the

requested information.” Morrison v. Phila. Hous. Auth., 203 F.R.D. 195, 196 (E.D. Pa. 2001).

Once that burden is satisfied, the party resisting the discovery has the burden to establish that the

discovery being sought is not relevant or is otherwise inappropriate. Robinson, 2016 WL

4678340, at *2. The Court will review the disputed requests for production in turn.

II.     Items Requested for Production

        Simmons seeks the following discovery through the productions of documents from the

Defendants:

        a.      Information regarding inmate Dwayne Watts, including that inmate’s security file,

                reports, investigations, admissions and the reasons for that inmate’s placement in

                the STGMU 3;

        b.      Copies of the Department’s Security Facility Policy, Policy 6.3.1; and Department

                Policy 6.5.1;

        c.      Investigatory reports regarding certain grievances;

        d.      Medical reports;

        c.      Psychiatric examination reports;




3
 Strategic Threat Group Management Unit. See, e.g., Enoch v. Perry, 2019 WL 2393783, *4 (W.D. Pa. June 6,
2019).

                                                      4
       d.     Various prison records, including “X17 reports,” summaries, block cards, daily

              reports, and incident reports from 2016-2017 while Plaintiff was at SCI-Greene;

       e.     Prison records such as DC-141 and DC-121 summary investigation reports;

       f.     In-cell video of FB7 cell at SCI-Greene while the Plaintiff was housed there, as

              well as video of cell FB2;

       g.     Reports of abuse made against various Department employees;

       h.     Restricted Release Annual Review sheets;

       i.     Visitor logs from the RHU from 2012 to 2019;

       j.     The complete security records from 2009 to 2018;

       k.     Video evidence related to Simmons’ misconduct B437660;

       l.     The job description and duties for the Psychiatric Assistant employees within the

              Department;

       m.     A “clear version” of Corrections Officer Brooks’ account of events via an

              affidavit.

To summarize then, Simmons seeks production of the following types of information:

information concerning other inmates; copies of Departmental Policies and internal reports;

medical and mental health records; and an affidavit from a nonparty. The Defendants have

lodged several objections to producing these documents. See generally ECF No.55-2. The

Court finds the Defendants’ objections to be well-taken and will deny Simmons’ motion to

compel.

III.   Discussion

       A hearing on the Plaintiff’s motion was held on June 25, 2019. The Court resolves these

discovery disputes as follows:



                                               5
Item requested by        Nature of                    Plaintiff’s               Ruling
Plaintiff for            Defendants’                  Reply/Argument
production               objection
Security file,           Relevance. Plaintiff         Watts has signed a        The Motion to
investigations,          seeks prohibited             declaration to testify    compel is DENIED.
admissions, and          information on other         as a witness and          The information
reasons for placement    inmates, seeks               supply supporting         concerning other
in the STGMU of          confidential                 facts for Plaintiff’s     inmates is prohibited
inmate Dwayne            information that             case, Watts records       per DOC policy. See,
Watts.                   could put the safety         will show the             e.g., Sloan v. Murray,
                         and security of the          difference between an     2013 WL 5551162, at
                         prison in jeopardy           active gang member        *4 (M.D. Pa. Oct. 8,
                                                      (Watts) and an            2013) (denying
                                                      inactive gang             motion to compel
                                                      member (Simmons,          grievance responses
                                                      since August, 2016);      that concerned other
                                                      Plaintiff contends that   inmates, citing DOC
                                                      the Defendants            policy prohibiting
                                                      opened the door to        inmates from
                                                      allow him to review       receiving information
                                                      any security filings      about one another);
                                                      by claiming he is a       Torres v. Harris,
                                                      member/leader of a        2019 WL 265804, *1
                                                      gang.                     (M.D. Pa. Jan. 18,
                                                                                2019).
Department Policies      Plaintiff seeks              Without this              The motion to
6.3.1 (Facility          confidential                 argument Plaintiff        compel is DENIED.
Security) and 6.5.1      information that             will be unable to         This information is
(Security Level S        could put the safety         build an adequate and     not discoverable. See
Housing Unit Policy)     and security of the          fair argument             Rosa-Diaz v. Harry,
                         prison in jeopardy.          pertaining to staff       2018 WL 6322967
                                                      misconduct.               (M.D. Pa. Dec. 4,
                                                                                2018); Coit v.
                                                                                Garman, 2018 WL
                                                                                3818853, *2 (M.D.
                                                                                Pa. Aug. 10, 2018).
Grievance                The request for              Defendants are            The Motion to
Investigation Reports    production is vague,         playing “word             Compel production of
– independent            the term                     games.”                   this material is
investigation reports,   “investigation                                         DENIED as MOOT.
notes completed by       reports” is undefined;                                 Counsel for the
staff                    Defendants provided                                    Defendants has
                         Plaintiff with copies                                  indicated he will
                         of the grievance                                       contact the prison in
                         records                                                an attempt to secure
                                                                                any other information

                                                  6
Item requested by      Nature of                    Plaintiff’s               Ruling
Plaintiff for          Defendants’                  Reply/Argument
production             objection
                                                                              relating to the
                                                                              Grievance at issue.
                                                                              In the event there is
                                                                              additional
                                                                              information available,
                                                                              it will be forwarded
                                                                              to the Plaintiff.
Plaintiff’s medical,   The request for              The records are           The Motion to
dental, and            production is vague,         relevant because          Compel is DENIED.
psychiatric/mental     overbroad, unduly            Plaintiff is pursuing a   Counsel for the
health records.        burdensome, not              claim against medical     Defendants stated
                       proportional to the          staff and is              that the Plaintiff’s
                       needs of this case;          attempting to prove       medical records have
                       relevancy, Plaintiff         personal damage as a      been provided to him.
                       seeks confidential           result of his             As to mental health
                       information that             confinement in the        records specifically,
                       could put the safety         RHU.                      the Court agrees that
                       and security of the                                    the security concerns
                       prison in jeopardy;                                    related to the
                       inmates are not privy                                  production of any
                       to mental health                                       mental health records
                       records for reasons of                                 are justified. See
                       security and to ensure                                 Carter v. Baumcratz,
                       that programming                                       2019 WL 652322, *2
                       and treatment are not                                  (W.D. Pa. Feb. 15,
                       compromised.                                           2019) (citing Banks v.
                                                                              Beard, 2013 WL
                                                                              3773837, at *3 (M.D.
                                                                              Pa. July 17, 2013)
                                                                              (“With respect to the
                                                                              mental health
                                                                              records, were they
                                                                              made available to
                                                                              inmates or the public,
                                                                              DOC professionals
                                                                              would tend to refrain
                                                                              from entering candid
                                                                              opinions and
                                                                              evaluations.
                                                                              Consequently,
                                                                              decision-makers
                                                                              would not have the
                                                                              benefit of honest

                                                7
Item requested by         Nature of                    Plaintiff’s             Ruling
Plaintiff for             Defendants’                  Reply/Argument
production                objection
                                                                               observations from
                                                                               professionals in the
                                                                               field. Moreover, if an
                                                                               inmate knows how
                                                                               DOC staff will
                                                                               evaluate him and how
                                                                               particular behaviors
                                                                               are likely to be
                                                                               interpreted, he is
                                                                               capable of
                                                                               manipulating the
                                                                               resulting
                                                                               determination, which
                                                                               could lead to
                                                                               inaccurate
                                                                               assessments,
                                                                               improper institutional
                                                                               placements, and
                                                                               possible premature
                                                                               release from custody.
                                                                               Based on the
                                                                               foregoing, defendants
                                                                               will not be compelled
                                                                               to produce any
                                                                               portion of plaintiff’s
                                                                               mental health
                                                                               record.”).
X17 Reports,              Plaintiff’s requested        The requested           The Motion to
summary, block            documents are not            documents will reveal Compel is DENIED.
cards, daily reports,     relevant. Further, the       the contradictions,     The requested
incident reports, yard,   Defendants have              misconducts, and        material from 2017
etc., from 2016 to        provided these               manipulations by        was provided to the
2017 while Plaintiff      documents to the             staff to abuse the      Plaintiff. The
was at SCI -Greene        Plaintiff for 2017.          Plaintiff as well as    material from 2016
                                                       their attempts to       predates his claims in
                                                       cover up the denial of this case and is not
                                                       his haircuts.           relevant.
DC-141, B937660,          Defendants maintain          Plaintiff contends that The motion to
DC-121, summary of        that this request is         the DC-121 is the       compel is DENIED.
investigation and         vague. They do not           summary of              As noted above,
report by correctional    understand what is           investigations report   Counsel for the
supervisor                being requested. In          made by staff and       Defendant will
                          an attempt to                gives more detail to    contact the prison to

                                                   8
Item requested by       Nature of                    Plaintiff’s              Ruling
Plaintiff for           Defendants’                  Reply/Argument
production              objection
                        respond, they                the investigation done
                                                                        determine if any
                        provided the Plaintiff       by the supervising other information is
                        with the requested           staff to determine available regarding
                        misconduct report.           credibility of the the grievance in
                                                     misconduct report. question.
Video of cell FB7 at    The request is vague,        Plaintiff argues that
                                                                        The Court agrees.
SCI Greene on each      overbroad, unduly            this is not a vagueThe Motion to
date Plaintiff was      burdensome. It is not        request: video willCompel is DENIED.
kept in his cell        proportional to the          show that the staffThe request does not
                        needs of the case and        never turned the   specify a date and
                        is irrelevant.               lights off and P was
                                                                        time of the recording
                                                     kept in his cell with
                                                                        requested. It is also
                                                     the lights on twenty-
                                                                        unduly burdensome
                                                     four hours a day,  for the Defendants to
                                                     seven days a week. produced video
                                                                        recordings of the
                                                                        entirety of Plaintiff’s
                                                                        time at SCI-Green.
Video of cell FB2 at    This request is vague, Plaintiff argues that    The Court agrees.
SCI Greene on date      overbroad, unduly      this is not a vague      The Motion to
Plaintiff was kept in   burdensome, and not request: video will         Compel is DENIED.
his cell                proportional to the    show that the staff      The request does not
                        needs of the case.     never turned the         specify a date and
                        Further, it is         lights off and           time of the recording
                        irrelevant.            Plaintiff was kept in    requested. It is also
                                               his cell with the lights unduly burdensome
                                               on twenty-for hours a for the Defendants to
                                               day, seven days. a       produced video
                                               week.                    recordings of the
                                                                        entirety of Plaintiff’s
                                                                        time at SCI-Green.
All reports of abuse    Defendants argue that Plaintiff argues that     The Motion to
made against c/p        this request is vague, this provides him        Compel is DENIED.
Core, Gillespie,        overbroad, unduly      with relevant            Prior bad acts are
Hennessey, Albonde,     burdensome, not        evidence of              inadmissible. See
Yourkin, Kennedy,       proportional to the    Defendants’ prior bad Summers v. Wetzel,
while at SCI-Green      burden and expense     acts that could          2018 WL 6112066,
                        on Defendants in       correlate with the       *7 (E.D. Pa. April 30,
                        searching for and      allegations of his       2015). Further,
                        producing the          claims.                  because the requested
                        documents. They                                 information would
                        contend further that                            contain information
                        material would                                  about other inmates,

                                                 9
Item requested by         Nature of                 Plaintiff’s              Ruling
Plaintiff for             Defendants’               Reply/Argument
production                objection
                          contain confidential                               it is confidential and
                          information about                                  not discoverable.
                          other inmates to                                   See, e.g., Allen v.
                          which the Plaintiff is                             Eckard, 2019 WL
                          not entitled                                       1099001, *3-4 (M.D.
                                                                             Pa. March 8, 2019).
Plaintiff’s restricted    Defendants’ argue         Plaintiff argues that    The Motion to
annual review sheet       that this request seeks   the requested            Compel is DENIED.
for SCI-Greene from       confidential              information will         See, e.g., Allen v.
2016-2017                 information, could        provide relevant         Eckard, 2019 WL
                          jeopardize safety and     mental health            1099001, *4 (M.D.
                          security, seeks mental    information that         Pa. March 8, 2019).
                          health treatment          “shall be credible
                          records, and is           facts to support
                          irrelevant.               Plaintiff’s mental
                                                    health claims of
                                                    deliberate
                                                    indifference”
Plaintiff asks for        Defendants’ argue         Plaintiff                The Motion to
population records        that this request is      acknowledges that        Compel is DENIED.
and visitor logs from     overbroad, vague,         request is overbroad,    See, e.g., Rister v.
2012 to 2019 while        and not proportional      but not burdensome       Lamas, 2012 WL
he was in the RHU.        to the needs of the       because he has only      3758092, *4 (M.D.
                          case. They also           had 1 visitor in 8       Pa. Aug. 28., 2012).
                          contend it is             years. He claims to      The Court agrees that
                          irrelevant.               need these records to    his request for seven
                                                    correlate mental         years of visitor and
                                                    health, psychology       population logs is
                                                    about his family         unduly burdensome.
                                                    while he was in the
                                                    RHU
Plaintiff requests full   Defendants counter        Plaintiff argues that    The Motion to
and complete security     that this request is      because the              Compel is DENIED.
records from 2009 to      overbroad, vague, not     Defendants accuse        Allowing Plaintiff
2018.                     proportional,             him of gang              access to such
                          relevance, and seeks      affiliation via          information would
                          confidential              religious beliefs, the   obviously create a
                          information that          security record must     substantial security
                          could affect safety       be examined to           risk. See Bracey v.
                          and security.             challenge that           Price, 2012 WL
                                                    accusation.              849865, *3 (W.D. Pa.
                                                                             March 13, 2012)
                                                                             (citing Paluch v.

                                                   10
Item requested by         Nature of                Plaintiff’s            Ruling
Plaintiff for             Defendants’              Reply/Argument
production                objection
                                                                           Dawson, 2007 WL
                                                                           4375937 (M.D. Pa.
                                                                           Dec. 12, 2007).
Video evidence of         The Defendants           Plaintiff argues that   The Motion to
misconduct charge         submit that no video     the Video should        Compel is DENIED.
B937660                   exists to comply with    have been preserved. The Defendants
                          this request.                                    cannot produce what
                                                                           does not exist.
                                                                           Cooper v. Sherman,
                                                                           2018 WL 5841752 *5
                                                                           (M.D. Pa. Nov. 8,
                                                                           2018); Cotton v.
                                                                           Campbell, 2016 WL
                                                                           2742386, *2 (D. Del.
                                                                           May 10, 2016).
Plaintiff asks for        Defendants contend       Plaintiff counters that The Motion to
documents relating to     that this request is     the requested           Compel is DENIED.
PSA Chriovitti’s          irrelevant, not          documents are           Per DOC policy,
duties, qualifications,   proportional,            relevant to the lack of inmates are not
and employment            confidential             mental health           entitled to
position/status.          information which        treatment provided,     confidential
                          could jeopardize         and that the            information of
                          safety and security.     information needed to Department
                                                   show mandated duty employees. See, e.g.,
                                                   and obligations of      Johnson v. Miskell,
                                                   this Defendant.         2017 WL 3701784,
                                                                           *3 (M.D. Pa. Aug.
                                                                           28, 2017).
PSA (psychologist         Relevancy, not           Relevant to the lack    The Motion to
secretary assistant)      proportional,            of mental health        Compel is DENIED.
duties, obligations,      confidential             treatment provided,     Per DOC policy,
and job descriptions      information which        information needed to inmates are not
                          could jeopardize         show mandated duty entitled to
                          safety and security      and obligations         confidential
                                                                           information of
                                                                           Department
                                                                           employees. See, e.g.,
                                                                           Johnson v. Miskell,
                                                                           2017 WL 3701784,
                                                                           *3 (M.D. Pa. Aug.
                                                                           28, 2017).
A clear version of c/o    Defendants object to     Plaintiff maintains     The Motion to
Brooks account of         this request as          that the misconduct     Compel is DENIED.

                                                  11
 Item requested by         Nature of                 Plaintiff’s              Ruling
 Plaintiff for             Defendants’               Reply/Argument
 production                objection
 events that took place    irrelevant, arguing       report is vague, and     The Defendants have
 on B937660 via            that the written          only relies on           provided the Plaintiff
 affidavit                 misconduct document       misconduct charges       with the misconduct
                           speaks for itself.        for any real narrative   report. A Department
                                                     or text. He wants the    employee cannot be
                                                     CO to state in writing   compelled to file an
                                                     the events that he       affidavit.
                                                     witnessed.


       As the Court explained to the Plaintiff at the hearing, he may propound written discovery

upon the Defendants’ requesting that they produce any evidence upon which they rely as support

for their position that he is engaged in gang activity or that his religion is a pretext for gang

activity or organization. Such discovery also may request that Defendants identify any person

with knowledge of facts relating to these subjects and that Defendants summarize the factual

knowledge of each person identified. Further, as was also explained to the Plaintiff, in opposing

any motion for summary judgment that may be filed in this case, he may file his own declaration,

which will be considered as evidence to the extent it is based upon his own personal knowledge.

See, e.g., Lee v. Warden C. Link, 2019 WL 2504075, *7 n.11 (E.D. Pa. June 13, 2019) (citing

Marten v. Burns, 2015 WL 1431079, *4-5 (W.D. Pa. March 27, 2015) (denying summary

judgment where plaintiff produced affidavits from fellow inmates, his own declaration,

defendants’ responses to requests for admission, and a letter plaintiff wrote to the superintendent

describing blind spots); Wilson v. Ebbert, 2019 WL 160349, *5 n.2 (M.D. Pa. April 16, 2019).

III.   Conclusion

       In light of the foregoing the Plaintiff’s Motion to Compel [ECF No. 55] is DENIED.

       So ordered.




                                                  12
                                            ____________________________
                                            RICHARD A. LANZILLO
                                            UNITED STATES MAGISTRATE JUDGE


Entered this 26th day of June, 2019.




                                       13
